190 S.W.3d 606 (2006)
STATE of Missouri, Respondent,
v.
Anthony Dewayne GRAVES, Appellant.
No. WD 64852.
Missouri Court of Appeals, Western District.
May 9, 2006.
Rosalynn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ULRICH, P.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Anthony D. Graves appeals his conviction, after a jury trial, of the class B felony of possession of a weapon on the premises of a correctional institution, under section 217.360.1(4), RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).